Citation Nr: 1637049	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to in-service exposure to herbicides and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to December 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a September 2014 decision the Board denied the claim for service connection. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). In June 2015, the Court signed an Order remanding this matter for action in accordance with a joint motion of the parties for remand (JMR). The claim was subsequently remanded by the Board in September 2015 in compliance with the June 2015 JMR.

The Veteran testified before the Board at the RO in June 2011. A transcript of the hearing is associated with the claims file. The Veterans Law Judge who conducted the hearing is no longer available to participate in the decision. The claim has since been reassigned. Notice was provided to the Veteran in May 2016, informing the Veteran of his right to another hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, this claim must be remanded again for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

During the pendency of this appeal, the Veteran has asserted that his diabetes is related to exposure to herbicides during service. The claims folder reflects that the RO has continuously adjudicated the issue solely on whether service connection for diabetes apply on a presumptive basis. Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In this case, the RO has yet to determine whether the Veteran's diabetes warrants service connection based on direct causation. As such, the Board finds that such adjudication is necessary.

Additionally, in an August 2016 Informal Hearing Presentation (IHP), the Veteran's representative asserted that his diabetes mellitus is secondary to his service-connected PTSD. In conjunction with the August 2016 IHP, the Veteran's representative submitted medical abstracts in support of the Veteran's claim. The claims folder does not reflect that the Veteran's subsequent contention has been reviewed and adjudicated. Nor does the claims file reflect that a medical opinion in regard to whether the Veteran's diabetes mellitus is caused by, or aggravated by, his service-connected PTSD has been obtained. 

Lastly, the claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his diabetes mellitus. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

Here, VA outpatient treatment records reflects continued treatment of diabetes for the Veteran; and he contends that his diabetes may be associated with his active military service, to include secondary to in-service exposure to herbicides and PTSD .

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's diabetes, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for an acquired psychiatric condition, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for diabetes mellitus; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claim of service connection for diabetes mellitus. 

The clinician is requested to furnish the following opinions: 

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran' diabetes mellitus is related to, or aggravated by, his military service. 

b.) Whether it is at least as likely as not (50 percent or greater) that the Veteran' diabetes mellitus is caused by, or aggravated by, his service-connected PTSD.

Any opinion should include a complete rationale.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




